Exhibit 10.3

EMPLOYMENT TERMS

FOR

CHIEF FINANCIAL OFFICER

OF T-MOBILE US, Inc. (Post-Close)

BRAXTON CARTER

As you know, MetroPCS Communications, Inc. (“Metro”), Deutsche Telekom, AG
(“DT”) and certain other parties have entered into a Business Combination
Agreement (the “BCA”) pursuant to which DT will become the majority stockholder
of Metro and Metro will be renamed “T-Mobile US, Inc.” (or such other name as DT
may determine). For purposes of this offer letter, we refer to the series of
transactions contemplated by the BCA as the “Transaction,” the consummation of
the Transaction as the “Closing” and the entity resulting from the Transaction
as “T-Mobile.”

This offer letter confirms our understanding and agreement about your role and
compensation opportunities with T-Mobile following the Closing. DT will use its
reasonable best efforts to cause the terms of this offer letter to be approved
as soon as practicable following the Closing by T-Mobile’s compensation
committee or board (referred to in this letter as the “Compensation Committee”).
The terms of this offer letter are conditioned on such approval. In addition,
this offer letter is conditioned on the Closing. If the Closing does not occur,
this offer letter will be automatically canceled and void.

 

Position:    Executive Vice President and Chief Financial Officer Start Date:   
The Closing (Expected 1H 2013) Location:    Company Headquarters: 12920 SE 38th
St., Bellevue, WA 98006 Salary:    This position is an exempt salaried position,
paid on a bi-weekly rate of $25,000. Your annualized gross base compensation is
estimated at $650,000.00 based on 26 pay periods per year. Short Term Incentive:
   For 2013, you will, subject to the approval of the Compensation Committee, be
eligible to receive a pro rata share of an annual bonus under T-Mobile’s Legacy
Annual Bonus Plan equal to the greater of (a) 100% of your “eligible earnings”
(as that term is defined by the plan, which generally includes base pay, paid
time off, and holidays earned during the relevant performance period) or (b) the
actual bonus earned by you based on the goals applicable to you under the plan
for 2013. Additional information regarding bonus eligibility and other terms and
conditions of the bonus plan are set forth in the plan, including provisions
regarding the time and form of payment and such other terms as necessary to
cause the bonus payments under the plan to satisfy (or to be exempt from) the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).    Following 2013, you will participate in T-Mobile’s annual
incentive compensation plan as established by the Compensation Committee. For
2014, your target annual incentive award will be 100% of your eligible earnings
subject to the approval of the Compensation Committee. Thereafter, your target
award level will be as determined by the Compensation Committee consistent with
the annual incentive plan



--------------------------------------------------------------------------------

   generally applicable to T-Mobile’s senior leadership team. The performance
goals for each year will be established by the Compensation Committee. We
anticipate those goals will include goals related to both T-Mobile financial and
individual performance. Founder’s Award:    If T-Mobile issues Founders stock
awards, you will be eligible to receive such an award, and if such awards are
issued, DT will recommend a target value of your Founder’s Award of $2,000,000
granted in Performance Stock Units; -this is subject to approval by the
Compensation Committee. The specific terms and conditions will be outlined in
the applicable plan document and any award documents once finalized. Long Term
Incentive Plan (LTIP):    In 2014, you will be eligible to participate in the
T-Mobile LTIP generally applicable to T-Mobile’s senior leadership and DT will
recommend to the Compensation Committee that you have a target value of 250% of
your annual base Salary and Target Bonus (Total Target Cash) and a vesting
period of three years, as set forth in the LTIP and applicable award documents
issued to similarly situated members of T-Mobile’s senior leadership team; this
is subject to approval by the Compensation Committee. The specific terms and
conditions will be outlined in the applicable plan document and any award
documents once finalized.    For 2013, after you commence employment at
T-Mobile, you will be eligible to participate in T-Mobile’s Legacy LTIP (which
includes vesting over a three year period, as set forth in the LTIP and
applicable award documents issued to similarly situated members of T-Mobile’s
senior leadership team) with a target value of $2,500,000 subject to approval by
the Compensation Committee. The specific terms and conditions are set forth in
the applicable plan document and as will be contained in any award documents
which you will receive following the Closing. Payments At the Closing:   
Assuming Closing in 2013, your equity awards outstanding at the Closing will
vest and be treated according to their terms and the terms and conditions of the
BCA and Section 4 of the Change in Control Agreement, dated effective as of May
12, 2011, by and between you and Metro, as amended (the “CIC Agreement”). Your-
2013 annual cash performance award will also vest (at target) and be paid at the
Closing. Severance Protection:    Subject to Compensation Committee approval,
you will be eligible for severance as follows:    (a) Subject to paragraphs (b)
and (c) below, coverage under T-Mobile’s severance policy, which is expected,
upon a qualifying termination, to provide the following benefit at your level:
(i) two times an amount equal to the sum of the then effective annual base
salary plus the “target” Annual Bonus, (ii) accrued and unpaid Annual Base
Salary, (iii) prorated and unpaid Short Term Incentive, (iv) all accrued and
unused PTO, and (v) 12 months of medical and dental insurance benefits subject,
except with respect to elements (ii) and (iv), to your signing a release as set
forth in the applicable plan document.    (b) For the period of 21 months
following the Closing, upon voluntary



--------------------------------------------------------------------------------

   termination with at least 90 days notice, upon signing and delivering to
T-Mobile a release of all claimsagainst T-Mobile in a form mutually agreed by
you and T-Mobile not later than 60 days following your termination, you shall be
entitled to (i) two times an amount equal to the sum of your Metro annual base
salary plus “target” Annual Bonus effective immediately prior to Closing, (ii) a
payment at target (100%) for your 2013 Metro annual cash incentive award as
defined by the CIC Agreement pro-rated by the number of days in 2013 prior to
the Closing, and (iii) 24 months of medical and dental insurance coverage for
you and your dependants on the same terms and conditions as existed immediately
before termination and provided in the manner described in Section 3(a)(iii) of
the CIC Agreement and Attachment A. The release described above will be provided
to you by T-Mobile within 10 days following your termination of employment. The
payments identified in clauses (i) and (ii) above are payable in a lump sum on
the 60th day following your termination date subject to the provisions of
Attachment A. DT recognizes that because you will be required to move to the
State of Washington in order to carry out your new role at T-Mobile, you would
be deemed to have “good reason” that would allow you to resign and receive
benefits under the CIC Agreement. This provision is included in recognition
thereof. In addition, you shall be entitled to the following: (i) accrued and
unpaid salary as of the date of termination; (ii) reimbursement of all expenses
reasonably and necessarily incurred in accordance with T-Mobile policy; and
(iii) any accrued but unused paid time off.    (c) Following the Closing, if you
are involuntary terminated for any reason other than a Change in Control of
T-Mobile (other than the Transaction) you shall have the right to receive the
benefits described in paragraph (a) unless T-Mobile has “Cause” to terminate
you. “Cause” shall be as defined in Attachment “B”.    (d) Following the
Closing, if you are involuntary terminated as a result of a Change in Control
(other than the Transaction) of T-Mobile, you shall be eligible for severance
benefits under such change in control plan as T-Mobile shall institute for
executives at your level as approved by the Compensation Committee. DT will
recommend that these severance benefits would include (i) two times an amount
equal to the sum of the then effective annual base salary plus the “target”
Annual Bonus, (ii) an equity incentive payout, if any, as may be set forth in
the applicable change-in-control plan; (iii) a payment at target (100%) for the
short-term incentive plan bonus award granted for the year in which the Change
in Control occurs prorated based on the date of the Change in Control as set
forth in the plan; and (iv) 12 months of COBRAbenefits. The specific terms and
conditions will be outlined in the final plan document and it is expected that
under such terms and conditions the payments and benefits would be provided in a
manner to be exempt from the application of Section 409A of the Code.    The
above provisions (a), (b), (c) and (d) are mutually exclusive. If you become
entitled to payments and benefits under paragraphs (a), (b), (c) or (d) of this
section, you will not be entitled to payments or benefits under any other
paragraph of this section.



--------------------------------------------------------------------------------

   (e) Pursuant to Section 6(p) of the CIC Agreement (reproduced as Attachment
“C”), you are currently subject to a potential cutback of severance and other
payments or benefits to the extent necessary to avoid “golden parachute” excise
taxes under Sections 280G and 4999 of the Code. You shall remain subject to such
cutback requirements based on the Transaction which will apply to the payments
and benefits under this offer letter (to the extent treated as parachute
payments with respect to the Transaction) as well as any other payments and
benefits that you may receive in connection with the Transaction, to the same
extent and under same terms and conditions as applicable under Section 6(p) of
the CIC Agreement (even though the CIC Agreement is otherwise being superceded
in its entirety by this offer letter as provided in paragraph (f) below).    (f)
Upon the Closing or such later date that the Compensation Committee approves the
terms and conditions of this offer letter and adopts the severance protection
benefits and other benefits described in this offer letter, the CIC Agreement
will be superceded in its entirety by this offer letter and have no further
force or effect, and you will not be entitled to any payments or benefits
thereunder, except for the benefits and amounts payable to you at the Closing
and subject to the terms and conditions set forth in this offer letter. Until
the applicable date described in the preceding sentence, the CIC Agreement will
remain in full force and effect, except to the extent the restrictive covenants
contained in the CIC Agreement would conflict with the T-Mobile Restrictive
Covenant and Confidentiality Agreement following your execution thereof. The
severance payments and benefits described above are in lieu of any other
severance payments or benefits you might otherwise be entitled to under any
other plan or agreement, other than in connection with the benefit plans in
which you participate described under “Benefits” below. Relocation:    You will
receive relocation assistance for costs associated with your move to the
Seattle, Washington area under T-Mobile’s Relocation Policy. Such assistance
includes (a) reimbursement for reasonable expenses for two trips permitted to
find new home which may occur prior to the Closing, (b) eligibility for New Home
Assistance under that Policy for a period of 18 months following Closing and (c)
no reimbursement obligation upon termination of your employment. Benefits:   
All regular full-time T-Mobile employees, and part-time employees working 20 or
more hours per week, upon eligibility, will be able to participate in the
T-Mobile Employee Benefit Programs, which include a medical and dental care
insurance program, life insurance, and a 401(k) plan. You will continue to be
covered, without interruption, in your current benefit plans following the
Closing or will be eligible to enroll in any replacement or new plans offered by
T-Mobile to similarly situated employees without interruption in coverage. The
T-Mobile 401(k) Retirement Plan provides for automatic enrollment with 2% of
eligible pay directed to the participant’s plan account. The contributions
subject to automatic enrollment will be invested in the T. Rowe Price Retirement
Fund, a professionally managed and diversified portfolio. Employees have 30 days
to opt out of the plan before they are automatically enrolled. Employees may
change their deferral percentage or investment options at any time following
their enrollment.



--------------------------------------------------------------------------------

Service Credit:    With respect to all existing, modified and newly adopted
benefit plans (including without limitation vacation, severance and paid time
off plans), you will receive service credit based on your original hire date
(February 1, 2001) for all purposes (including without limitation eligibility,
vesting and benefit levels). Indemnity:    You will receive indemnification
coverage under the T-Mobile Certificate of Incorporation and Bylaws as in effect
from time to time. DT will recommend to the Board of Directors of T-Mobile that
indemnification coverage and D&O coverage will be at least equivalent to that
provided by Metro immediately before the Closing (whether by charter, bylaws or
contract). Restrictive Covenant and Confidentiality Agreement:    Upon Closing,
you will enter into a T-Mobile Restrictive Covenant and Confidentiality
Agreement and will be released from your existing MetroPCS restricted covenant
and confidentiality agreement. This Agreement includes covenants regarding
protection of confidential information, a non-compete and certain other
restrictive covenants regarding solicitation of employees or customers with a
one-year post employment tail. Section 409(A)    See Attachment A

If the terms of this offer letter are acceptable, please confirm your acceptance
below.

We are looking forward to closing the pending Transaction and you joining
T-Mobile in this key leadership role.

Sincerely,

on behalf of Decutsche Telekom AG

 

Timotheus Höttges  

/s/ Timotheus Höttges

  January 24, 2013

 

Kyra Orth  

/s/ Kyra Orth

  January 24, 2013

AGREED as of the date below:

 

/s/ Braxton Carter

  January 25, 2013

Braxton Carter

 



--------------------------------------------------------------------------------

ATTACHMENT A

Compliance with Section 409A

It is intended that this offer letter comply with the provisions of Section 409A
of the Code and the Treasury regulations relating thereto, or satisfy the
requirements for an exemption to Section 409A of the Code, in each case to the
extent applicable to this offer letter and, accordingly, to the maximum extent
permitted, this offer letter shall be interpreted and be administered in a
manner to be in compliance therewith. Notwithstanding anything contained herein
to the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A, you shall not be considered to have
terminated employment with T-Mobile for purposes of this offer letter, and no
payment shall be due to you under this offer letter that provides for payment in
connection with your termination of employment, unless such termination
constitutes your “separation from service” with T-Mobile as such term is defined
in Treasury Regulation Section 1.409A-1(h) and any successor provision thereto
(“Separation from Service”). Any payments that qualify for the “short-term
deferral” exception from Section 409A of the Code as described in Treasury
Regulation Section 1.409A-1(b)(4) will be paid under such exception. For
purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii) and the application
of the short-term deferral exception), each payment under this offer letter will
be treated as a separate payment. Notwithstanding anything to the contrary in
this offer letter (whether under this offer letter or otherwise), to the extent
delayed commencement of any portion of the payments to be made to you upon your
Separation from Service is required to avoid a prohibited payment under
Section 409A(a)(2)(B)(i) of the Code, such portion of the payments shall be
delayed and paid on the first business day after the earlier of (i) the date
that is six (6) months following such Separation from Service or (ii) your
death. Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, amounts reimbursable to you under this offer letter shall be paid
to you on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in-kind benefits provided to you) during any one year may not affect amounts
reimbursable or provided in any subsequent year and may not be liquidated or
exchanged for any other benefit. To the extent any post-employment benefits
relating to health coverage provided for under this offer letter would cause you
to be taxable on the health reimbursements under Section 105 of the Code or
under any other provision of the Code, T-Mobile will cause the full cost of such
coverage (based on the applicable COBRA rates) to be imputed as part of your
income and reported on Form W-2 for the applicable period, if such action would
cause you to not be taxable on the health reimbursements you receive as a result
of such coverage.



--------------------------------------------------------------------------------

ATTACHMENT B

 

1. “Cause” shall be defined as any one of the following: (i) Employee’s gross
neglect or willful material breach of Employee’s principal employment
responsibilities or duties or of Employer’s applicable codes of conduct and
policies, (ii) a final judicial adjudication that Employee is guilty of any
felony (other than a law, rule or regulation relating to a traffic violation or
other similar offense that has no material, adverse effect on the T-Mobile),
(iii) Employee’s breach of any non-competition or confidentiality covenant
between Employee and T-Mobile, or (iv) fraudulent conduct in the course of
Employee’s employment with T-Mobile as determined by a court of competent
jurisdiction.



--------------------------------------------------------------------------------

ATTACHMENT C

Section 6(p) of CIC Agreement:

(p) Section 280G Cutback. Notwithstanding any provision of this Agreement to the
contrary, if any amount or benefit to be paid or provided under this Agreement,
together with any payments or benefits payable or to be provided under any other
plan, program, arrangement or agreement maintained by the Company or an
Affiliate, would be deemed or considered to be an “excess parachute payment”
(within the meaning of section 280G of the Code, or any successor provision
thereto) but for the application of this sentence, then the payments and
benefits to be paid or provided under this Agreement will be reduced to the
minimum extent necessary (but in no event to less than zero) so that no portion
of any such payment or benefit, as so reduced, constitutes or would constitute
an excess parachute payment. Whether requested by the Employee or the Company,
the determination of whether any reduction in such payments or benefits to be
provided under this Agreement or otherwise is required pursuant to the preceding
sentence (and the assumptions utilized to make such determination) will be made
at the expense of the Company by the Company’s independent accountants, whose
judgment shall be conclusive, final and binding. In the event that any payment
or benefit intended to be provided under this Agreement is required to be
reduced pursuant to this Section 6(p), the Company will determine the order in
which such reduction in payments and/or benefits will be made.